DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2) as applied to claim 1 above.
Regarding claim 1, Okamura teaches:
A method for joining a substrate of metallic material to a substrate of ceramic material [3:29-31, 4:42-60, 6:48-53, figures 2-3 and 7], the method comprising: 
arranging an edge of the substrate of metallic material [member (4, 7)] next to an edge of the substrate of ceramic material [member (5, 13); see figures 2-3 and 7]; 
advancing a spinning engagement element [pin portion (2)] of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld [FSW] between the substrate of metallic material and the substrate of ceramic material [4:42-60, 6:48-53].
Okamura does not teach:
wherein the spinning engagement element is caused to exert a compressive force in the range 2-40 Kilo-Newtons (KN) on the substrate of metallic material while the spinning engagement element advances through the edge zone of the substrate of metallic material.
However, welding axial pressure/normal force is a FSW parameter that necessarily affects heat input and the ability of the tool to stay in the material during welding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the claimed range in order to FSW, minus any unexpected results.
Regarding claim 2, Okamura teaches:
wherein advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material further comprises advancing the spinning engagement element through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material [abstract, figures 2-4 and 7].
Regarding claim 3, Okamura teaches:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes placing the respective edges in physical contact with one another [the members have abutment surfaces (6) which means they are in physical contact].
Regarding claim 4, Okamura teaches:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes leaving a gap between the respective edges of the substrate of metallic material and the substrate of ceramic material, the width of the gap sized to allow metallic material softened by the passing of the spinning engagement element to bridge the gap to connect with the edge of the substrate of ceramic material [There is inherently a gap between the abutted members since they are two separate members.  Alternatively, figures 2-4 and 7 show a gap between the members].
Regarding claim 5, Okamura teaches:
further comprising causing the spinning engagement element to rotate at a rotational speed in the range of 200-2500 revolutions per minute (RPM) while the spinning engagement element advances through the edge zone of the substrate of metallic material [4:47-54].
Regarding claim 6, Okamura teaches:
further comprising causing the spinning engagement element to advance through the edge zone of the substrate of metallic material at a linear speed in the range of 10-300 millimetres per minute (mm/min) [4:47-54].
Regarding claim 9, Okamura teaches:
wherein the metallic material is aluminum [paragraph spanning columns 2 and 3].
Regarding claims 19 and 20, Okamura does not teach:
A machine-readable medium including instructions which, when read by a machine, cause the machine to control operations in a method for joining a substrate of metallic material to a substrate of ceramic material, the operations comprising, at least: 
advancing a spinning engagement element of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld between the substrate of metallic material and the substrate of ceramic material, 
wherein the edge of the substrate of the metallic material is arranged next to an edge of the substrate of ceramic material, 
wherein the spinning engagement element is caused to exert a compressive force in the range 2-40 Kilo-Newtons (KN) on the substrate of metallic material while the spinning engagement element advances through the edge zone of the substrate of metallic material, and
wherein the operations further comprise advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material.
However, all of the process limitations are addressed in the rejections of claims 1 and 2 above.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program a machine-readable medium with the Okamura steps in order to automate the process.  
Claims 1-7, 9, and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2) in view of Fukumoto et al, (JP 2007-313550 A).  The following applies should the applicant prove that Okamura does not specifically disclose a ceramic material is directly welded to a metallic material.  
Regarding claim 1, Okamura teaches:
A method for joining a substrate of metallic material to a substrate of different material [3:29-31, 4:42-60, 6:48-53, figures 2-3], the method comprising: 
arranging an edge of the substrate of metallic material [member (4)] next to an edge of the substrate of different material [member (5); see figures 2-3]; 
advancing a spinning engagement element [pin portion (2)] of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld [FSW] between the substrate of metallic material and the substrate of different material [4:42-60].
Okamura does not specifically teach: 
the different material is ceramic and 
wherein the spinning engagement element is caused to exert a compressive force in the range 2-40 Kilo-Newtons (KN) on the substrate of metallic material while the spinning engagement element advances through the edge zone of the substrate of metallic material.
Concerning the ceramic material:
However, Okamura does teach the different material maybe ceramic; 3:29-31.
Fukumoto teaches FSW Al member to ceramic member wherein the members are put into contact and the FSW tool is inserted into the Al member only during the welding; abstract, Best-Mode section, and the figure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Okamura member (5) may be a ceramic material in order to make the desired weldment.  The claim would have been obvious because a particular technique, i.e. “welding aluminum directly to ceramic”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning the compressive force:
However, welding axial pressure/normal force is a FSW parameter that necessarily affects heat input and the ability of the tool to stay in the material during welding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the claimed range in order to FSW, minus any unexpected results 
Regarding claim 2, Okamura teaches:
wherein advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material further comprises advancing the spinning engagement element through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material [abstract, figures 2-4].
Fukumoto also teaches this as noted above.
Regarding claim 3, Okamura does not teach:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes placing the respective edges in physical contact with one another.  
Fukumoto teaches FSW Al member to ceramic member wherein the members are put into direct contact; abstract, Best-Mode section, and the figure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the Okamura members in direct contact because this is a known option.  
Regarding claim 4, Okamura teaches:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes leaving a gap between the respective edges of the substrate of metallic material and the substrate of ceramic material, the width of the gap sized to allow metallic material softened by the passing of the spinning engagement element to bridge the gap to connect with the edge of the substrate of ceramic material [see figures 2-4].
Should the applicant argue that the Okamura members are in contact then there is inherently a gap between the abutted members since they are two separate members.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the members do not need to be in physical contact as long as the gap between the pieces is small enough to contain the plasticized metal as it is released from the FSW tool.    
Regarding claim 5, Okamura teaches:
further comprising causing the spinning engagement element to rotate at a rotational speed in the range of 200-2500 revolutions per minute (RPM) while the spinning engagement element advances through the edge zone of the substrate of metallic material [4:47-54].
Regarding claim 6, Okamura teaches:
further comprising causing the spinning engagement element to advance through the edge zone of the substrate of metallic material at a linear speed in the range of 10-300 millimetres per minute (mm/min) [4:47-54].
Regarding claim 9, Okamura teaches:
wherein the metallic material is aluminum [paragraph spanning columns 2 and 3].
Fukumoto also teaches this as noted above.
Regarding claims 19 and 20, Okamura does not teach:
A machine-readable medium including instructions which, when read by a machine, cause the machine to control operations in a method for joining a substrate of metallic material to a substrate of ceramic material, the operations comprising, at least: 
arranging an edge of the substrate of metallic material next to an edge of the substrate of ceramic material; and 
advancing a spinning engagement element of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld between the substrate of metallic material and the substrate of ceramic material.
wherein the operations further comprise advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material.
However, all of the process limitations are addressed in the rejections of claims 1 and 2 above.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program a machine-readable medium with the Okamura/Fukumoto steps in order to automate the process.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2) or Okamura et al. (US 6,739,495 B2) in view of Fukumoto et al, (JP 2007-313550 A) as applied to claim 1 above, and further in view of Dinda et al. (2014/0367452 A1).
Regarding claim 8, Okamura teaches:
further comprising providing an edge profile for at least one of the respective edges of the substrate of metallic material and the substrate of ceramic material [see figure 4]. 
Okamura does not teach:
wherein an angle of the edge profile matches or complements an angle of taper of the spinning engagement element in use.
Dinda teaches FSW dissimilar metal members wherein pin (32) of FSW tool (20) is tapered to match joint interface (30); see figure 6C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Dinda tapered pin concept into Okamura in order to provide heat/stirring evenly along the joint interface.  

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
The applicant argues, 
“The compressive force is not a parameter that one of ordinary skill in the art would measure or control before the effective filing date of the present application. One of the reasons why Okamura does not teach or suggest a measurement or control of the compressive force is because Okamura's system does not need such measurement or control. Specifically, although Okamura mentions that the method it teaches can be used in welding a ceramic material and a metal material, almost all of its embodiments are related to welding two metal materials. For example, Okamura teaches that diffusion of metallic atoms is generated in the vicinity of the abutment surfaces of both metallic members during welding. Because diffusion of atoms between metallic bonds of two metallic surfaces occurs relatively straightforward, and metal is generally less brittle than ceramic, Okamura did not need to measure and/or control the compressive force.”

It appears the applicant is challenging the examiner’s use of official notice and thus, the examiner points the applicant to Khaled “AN OUTSIDER LOOKS AT FRICTION STIR WELDING”, section 5.4.1.  Note that “normal force” is a known welding parameter.  Therefore, one of ordinary skill would have known how to measure and control this prior to effective filing date.  Additionally, the argument that one of ordinary skill would not control or measure this parameter is illogical at best.  Is one supposed to arbitrarily apply some amount of normal force and hope they do not penetrate too far or hope the shoulder meets and stays on the workpieces?  How does one have any consistency in the weld if every time the normal force is arbitrary?  How does one control heat input or tilt angle?  Furthermore, if one of ordinary skill does not know to measure and control this force prior to the effective filing date how does the applicant do so when the disclosure lacks any guidance on how to?  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735       

/ERIN B SAAD/Primary Examiner, Art Unit 1735